 


109 HR 4363 IH: Iris Scan Security Act of 2005
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4363 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide grants to enable States to include iris scan information from certain convicted criminals in State criminal records systems, to provide for the use of the information by the National Instant Criminal Background Check System, and to require Federal firearms dealers to obtain iris scan information from prospective firearms purchasers. 
 
 
1.Short titleThis Act may be cited as the Iris Scan Security Act of 2005. 
2.Grants to enable States to include iris scan information from certain convicted criminals in State criminal records systems; use of information in performing instant criminal background checks of prospective firearms purchasers 
(a)In generalThe Attorney General may award grants to enable States to— 
(1)include in State criminal records systems iris scan information obtained from individuals who are prohibited by Federal or State law from possessing or receiving a firearm by reason of having been convicted in a court in the State of a crime punishable by imprisonment for a term exceeding 1 year or a misdemeanor crime of domestic violence; and 
(2)provide such information electronically to the NICS system. 
(b)ApplicationTo request a grant under this section, a State shall submit an application to the Attorney General in such form and containing such information as the Attorney General may require. 
(c)Provision of information to NICS systemAs a condition of receiving a grant under this section, the State— 
(1)shall provide to the NICS system such information from the data base referred to in subsection (a) as the Attorney General may require, at such times and in such manner as the Attorney General may require; and 
(2)shall not disclose any information in the data base except for a law enforcement purpose. 
(d)Use of information by NICS systemThe Attorney General shall prescribe such regulations as may be necessary to ensure that the NICS system is equipped to receive iris scan information provided pursuant to subsection (c)(1) of this section, and to use the information in responding to requests from licensees for information about whether receipt of a firearm by a prospective transferee would violate subsection (g) or (n) of section 922 of title 18, United States Code, or State law. 
(e)DefinitionsIn this section: 
(1)FirearmThe term firearm has the meaning given in section 921(a)(3) of title 18, United States Code. 
(2)LicenseeThe term licensee has the meaning given in section 103(j)(1) of the Brady Handgun Violence Prevention Act. 
(3)Misdemeanor crime of domestic violenceThe term misdemeanor crime of domestic violence has the meaning given in section 921(a)(33) of title 18, United States Code. 
(4)NICS systemThe term NICS system means the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act. 
3.Requirement that Federal firearms dealers obtain iris scan information from prospective firearms purchasers and provide the information to the instant check system Section 922(t)(1)(A) of title 18, United States Code, is amended to read as follows:  
 
(A)before the completion of the transfer, the licensee— 
(i)performs an electronic scan of an iris of such other person with a device designed to perform such a scan; 
(ii)contacts the national instant criminal background check system established under section 103 of such Act; and 
(iii)provides the system, electronically, with the information obtained from the scan;.  
 
